          Case 1:19-cv-00502-KPF Document 108 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                6/9/2021
ESTEBAN FLORES BARRETO PELON,                                  :
et al.,                                                        :
                                                               :   19-CV-502 (KPF) (RWL)
                                    Plaintiffs,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
GABI OPERATING CORP. et al.,                                   :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On June 8, 2021, the Court held a settlement conference with the parties. Another

settlement conference will take place as follows.

        1. Plaintiff counsel and defense counsel shall meet and confer so as to provide

Defendant with assurance regarding each Plaintiff’s status and involvement in the case.

        2. Due to current pandemic conditions, the Court cannot hold a settlement

conference at the Courthouse with 31 plaintiffs or even half of that number. Accordingly,

the next settlement conference shall take place at the Courthouse with the following

Plaintiffs required to be present: Juan Pablo Barretto Anzures; Hector Pilego; Esteban

Flores Barretto Pelon; Enrique Balderas; Francisco Flores Barreto (without prejudice to

making a request to appear remotely upon suitable assurances of negotiating in good

faith); Dagoberto Flores Barretto. Notwithstanding the foregoing, any plaintiff who agrees

to accept the settlement offer currently pending from defendants and confirms so to

defense counsel in writing need not appear. The parties shall meet and confer as to the

best way to proceed with respect to the other 25 defendants and jointly file their

proposal(s) in that regard by June 16, 2021.

                                                        1
        Case 1:19-cv-00502-KPF Document 108 Filed 06/09/21 Page 2 of 2




       3. The parties shall cooperate with my Courtroom Deputy to schedule the

settlement conference.

       4. No later than three days before the settlement conference, the parties shall

submit to the Court (a) a joint status report, and (b) any additional or updated ex parte

information they wish to provide.

       5. No later than June 15, 2021, plaintiffs shall submit to the Court a schedule

including at least the following information: (a) the name of each plaintiff, (b) the most

recent demand and offer for each respective plaintiff, and (c) any previous demands and

offers for each respective plaintiff to the extent that information is readily accessible.

Before submitting the schedule, plaintiff counsel shall meet and confer with defense

counsel as to the accuracy of the information contained in the schedule.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: June 9, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
